302 S.W.3d 160 (2009)
Gary W. SIDES, Petitioner/Appellant,
v.
Regina M. SIDES, Respondent/Respondent.
No. ED 91769.
Missouri Court of Appeals, Eastern District, Division Three.
November 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 12, 2010.
Application for Transfer Denied March 2, 2010.
Lawrence G. Gillespie, Gillespie, Hetlage & Coughlin LLC, Clayton, MO, for Appellant.
Michael A. Gross, St. Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Gary W. Sides appeals from the Judgment and Decree of Dissolution of Marriage in which the trial court, inter alia, declined to enforce a Marital Settlement Agreement on grounds of unconscionability and awarded Regina M. Sides maintenance and a share of the equity in the marital home. We affirm.
*161 We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).